internal_revenue_service number info release date conex-123318-03 cc ita b1 uil date dear this letter responds to your inquiry dated date on behalf of your constituent she wrote about the decline in the standard mileage rate published annually by the irs that her employer uses to reimburse employees for business use of their personal vehicles see revproc_2002_61 i r b taxpayer’s options to deduct the ordinary and necessary expenses of using an automobile for business purposes a taxpayer must substantiate the cost date place and business_purpose of each use of the automobile by adequate_records for the cost the taxpayer has two options substantiate actual cost by keeping records or by other_sufficient_evidence taxpayers can deduct the actual business_expense of using a personal automobile and this may be advantageous when automobile costs are rising use the business standard mileage rate using the rate gives approximate not actual costs i have enclosed the relevant pages from publication travel entertainment gift and car expenses explaining the differences between the two methods setting the business standard mileage rate the rate is a national average amount determined by an annual study performed by an independent_contractor who is an expert in the cost analysis of business use of automobiles the contractor uses recent data from each state on the component costs of operating the most popular automobiles the contractor then combines this data to achieve a national composite cents-per-mile rate gasoline prices we realize increased gasoline prices are an economic burden the cost of gasoline is only one part of the business standard mileage rate which includes fixed and operating automobile costs these costs include depreciation or lease payments maintenance and repairs insurance and license and registration fees in addition to gasoline and oil less than one-third of the cents per mile rate comes from the cost of gasoline and oil however the decline in the standard mileage rate from cents per mile for to cents per mile for is primarily due to a decline in fuel prices during the study period which ended date advantages of using the business standard mileage rate reducing a taxpayer’s csrecord-keeping burden is the principal advantage of using the rate gasoline prices rise and fall during the year but taxpayers may continue to use the same rate without having to keep records of actual expenses although rising gasoline prices can be a disadvantage for taxpayers who use the rate falling prices can work to their advantage for example although gasoline prices were lower in than in the comparable month in for all of taxpayers were able to use the higher rate that reflected the earlier higher prices i hope this information is helpful please call if you have any questions sincerely lewis j fernandez acting associate chief_counsel income_tax accounting enclosure
